Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on December 7, 2021, the applicant has submitted an amendment filed on April 24, 2022, amending claims 1, 18, and 19 and arguing to traverse the rejection of representative claims 1, 18, and 19.
Response to Arguments
Applicant’s arguments, see pages 6-9 of the remarks, filed April 24, 2022, with respect to representative claims 1, 18, and 19 have been fully considered and are persuasive.  The prior art rejections of claims 1, 18, and 19 have been withdrawn. 
Amended claim 19 is no longer rejected under 35 U.S.C. 101.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to Ur, et al. and Takenaka do not disclose or fairly suggest subject to the condition being met, transmitting information related to the first image through an interface of the privacy protecting capturing module, the interface adapted to receive commands and transmit information from the capturing module, the interface enabling access to the capturing module only through a published Application Interface (API); and wherein all accesses to the privacy protecting capturing module are through the interface, and no direct access is enabled to the capture device or to a memory unit comprised in the privacy protecting capturing module, as defined by independent claims 18 and 19. A substantially similar limitation also occurs in independent claim 1. Hence, and in view of applicant’s arguments, amendment, and in combination with all of the other elements of the claims that claims 1-19 are allowed over the prior art of Ur, et al. and Takenaka.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665